•Tohnsot, J.
delivered the opinion of the court. Tha plaintiff on his part, showed in evidence a clear title in the lessor of the plaintiff to the land in question. To re.-sisf the title of the plaintiff, the defendant read in evidence the records of two original judgments obtained in Queen-Jlnne's county court, one against the lessor of the. plaintiff, the principal, and the other against Wright, her surety. On those judgments writs of fieri facias issued, and the one against the lessor of the plaintiff was laid on, the land in question. Subsequent to the execution being laid, the surety paid to the plaintiff who obtained the judgments, the full amount of the principal, interest anil costs, and the judgment against the surety was entered satisfied. The fieri facias which had been laid on the land in question, was returned to May 1802, (at which term the judgment against the surety was entered satisfied,) stating that the property remained on hand for want of buyers — when a venditioni exponas issued, under 'which lite land was sold to if right, under whom the defendant claims.
No motion was made to quash the execution in the court below.
The question for this court to decide is, whether or not on these facts the plaintiff is entitled to recover?
The payment made by the surety on the judgment against him, and the subsequent entering of satisfaction, cannot affect the responsibility of the principal debtor. The court consider such a payment, subsequent to the execution being laid, as only operating at law and equity, as an assignment of the judgment against the principal. *310debtor, and that therefore it was strictly correct to carry on the execution for the use of the surety to its full completion.
The present is not a new question; the same point was determined on full consideration, in the case of Norwood vs. Norwood, 2 harr. & Johns. 238.
JUDGMENT AFFIRMED.